Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In The Claims
Claim 1, line 9, “the ground plane” has been changed to -- a ground plane --.
Claim 1, line 14, “the ground rock” has been changed to -- a ground rock --.
Claim 1, line 18, “the size” has been changed to -- a size --.
Claim 4, line 3, “the grinding plane” has been changed to -- a grinding plane --.
Claim 5, line 10, “the ground debris” has been changed to -- a ground debris --.
Claim 6, lines 6-7, “the round surface of the terminal” has been changed to -- a round surface of a terminal --.
Claim 7, line 3, “the lower surface” has been changed to -- a lower surface --.
Claim 7, line 3, “the upper surface” has been changed to -- an upper surface --.
Claim 9, line 4, “31” has been deleted.
Claim 10, line 4, “the rock” has been changed to -- a rock --.
Claim 10, line 9, “the ground rock” has been changed to -- a ground rock --.
Claim 10, line 10, “the debris” has been changed to -- a debris --.
Claim 10, line 11, “the ground rock powder” has been changed to -- a ground rock powder --.
Claim 10, line 12, “the size” has been changed to -- a size --.
Claim 10, line 15, “the rock powder” has been changed to -- a rock powder --.
Claim 10, line 18, “two analysis results” has been changed to -- analysis results --.
A telephone call was made to Todd M. Guise on 08/12/2022 to correct typographical errors and antecedent basis for claims above, but did not result in an examiner’s amendment being made.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose an intelligent lithology identification system and/or method based on images and spectrum technology, which includes a sample processing system that grinds a debris produced in a grinding process of a sample after grinding the sample following the requirement of X-ray fluorescence (XRF) analysis for flatness, and an image identification system that judges whether a rock powder meets the requirement of X-ray diffraction (XRD) analysis for a size of rock particles as recited in claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881